      Case: 1:19-cv-01386 Document #: 1 Filed: 02/26/19 Page 1 of 3 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TRUSTEES of the IRON WORKERS                    )
TRI-STATE WELFARE PLAN,                         )
                                                )
                           Plaintiffs,          )      CIVIL ACTION
      v.                                        )
                                                )
                                                )      CASE NO.
WEST WIND REINFORCING, LLC,                     )
                                                )
                           Defendant.           )

                                     COMPLAINT

      Plaintiffs, TRUSTEES of the IRON WORKERS TRI-STATE WELFARE PLAN,
(“Trust Fund”), by its attorney, Daniel P. McAnally, complain of the Defendant, WEST
WIND REINFORCING, LLC and allege as follows:
      1.      This action arises under Section 502 of the Employee Retirement Income

Security Act ("ERISA") and Section 301 of the Labor-Management Relations Act. (29

U.S.C. §§1132 and 185). Jurisdiction is founded on the existence of questions arising

thereunder.

      2.      The Trust Fund receives contributions from numerous employers pursuant

to Collective Bargaining Agreements between the employers and the International

Association of Bridge, Structural and Ornamental and Reinforcing           Iron Workers

(“Union”), and therefore are multi-employer plans. (29 U.S.C. §1002). The Trust Fund is

administered in Mokena, Illinois and venue is proper in the Northern District of Illinois.

      3.      The Defendant is an employer engaged in an industry affecting commerce

which entered into an Agreement whereby it agreed to be bound by the provisions of a

Collective Bargaining Agreement with the Union and to any subsequent Collective

Bargaining Agreements.
      Case: 1:19-cv-01386 Document #: 1 Filed: 02/26/19 Page 2 of 3 PageID #:2



       4.     The Collective Bargaining Agreement also binds the Defendant to the

provisions of the Agreements and Declarations of Trust which created the Trust Fund.

       5.     The Collective Bargaining Agreement and Trust Agreement requires the

Defendant to submit monthly reports listing the hours worked by its iron worker employees

and to make concurrent payment of contributions to the Trust Fund based upon the hours

worked by its iron worker employees.

       6.     An audit of the books and records of the Defendant was performed ant the

Defendant breached the Collective Bargaining Agreement and Trust Agreements by failing

to pay fringe benefit contributions in the amount of $14,110.14 for the period January 2014

through December 2016 and liquidated damages on these unpaid amounts and on

previously paid amounts.

       7.     Plaintiffs have complied with all conditions precedent in bringing this suit.

       8.     Plaintiffs have been required to employ the undersigned attorneys to collect

the monies that may be found to be due and owing from Defendant.

       9.     Defendant is obligated to pay the attorney fees and court costs incurred by the

Plaintiffs pursuant to 29 U.S.C. §1132(g)(2)(D).

       10.    Pursuant to 29 U.S.C. §1132(g)(2)(B), the Plaintiffs are entitled to interest on

any monies that may be found to be due and owing from the Defendant.

       11.    Pursuant to 29 U.S.C. §1132(g)(2)(C), Plaintiffs are entitled to an amount

equal to the greater of:




                                              2
     Case: 1:19-cv-01386 Document #: 1 Filed: 02/26/19 Page 3 of 3 PageID #:3




             a)     double interest on the unpaid contributions; or

             b)     interest plus liquidated damages provided for under the Trust
                    Agreements not in excess of 20% of amount that is due.

      12.    Pursuant to the Trust Agreements, Plaintiffs are entitled to liquidated

damages at the rate of 1.5% monthly.


WHEREFORE, Plaintiffs pray:

      a)     That the Defendant be ordered to pay $14,110.14 representing contributions.
      b)     That the Defendant be ordered to pay liquidated damages pursuant to the
             Trust Agreements.
      c)     That the Defendant be ordered to pay interest on the amount that is due
             pursuant to 29 U.S.C. §1132 (g)(2)(B).
      d)     That the Defendant be ordered to pay interest or liquidated damages on the
             amount that is due pursuant to 29 U.S.C. §1132 (g)(2)(C).
      e)     That the Defendant be ordered to pay the reasonable attorney's fees and costs
             incurred by the Plaintiffs pursuant to the Trust Agreements and 29 U.S.C.
             §1132 (g)(2)(D).
      f)     That Plaintiffs have such other and further relief as by the Court may be
             deemed just and equitable all at the Defendant's costs pursuant to 29 U.S.C.
             §1132(g)(2)(E).


                                  Respectfully Submitted,

                                  Trustees of the Iron Workers Tri-State Welfare Plan

                                  By: /s/ Daniel P. McAnally


Daniel P. McAnally
McGann, Ketterman & Rioux
111 E. Wacker Drive, Suite 2600
Chicago, IL 60601
(312) 251-9700
dmcanally@mkrlaborlaw.com

                                           3
